Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  16427152 

Drawings
2.	Applicant’s drawings filed on 01/23/2020 has been inspected and it is compliance with MPEP 608.02.

Specification
3.	The specification filed on 06/12/2020 is acceptable for examination proceedings.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
5.	This is a continuation application which is a continuation of application 16677500, filed 11/07/2019 is a continuation of 16427152, filed 05/30/2019 ,now U.S. Patent #11120123 16427152 Claims Priority from Provisional Application 62679841, filed 06/03/2018. Therefore, the effective filling date for 06/03/2018.		


Internet Communications
6. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 


	Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


8.	Claims 1, 12 and 19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 11,120,123 (hereinafter refereed as ‘123 Patent.) Although the conflicting claims are not identical, they are not patentably distinct from each other.

The following is referring to the independent claim

[Symbol font/0xB7]  	As per independent claims 1, 12 and 19, 
		Independent claims 1, 12 and 19 of the instant application and claims 1, 14 and 20, of the ‘123 US patent recite similar limitation.  claims 1,12 and 19 of the instant/present application would have been obvious over claim 1,14 and 20, of the ‘123 US Patent because each and every element of the above independent claims 1,12 and 19 of the present application is anticipated by the corresponding independent claims 1,14 and 20 of the ‘123 US Patent.

The following is referring to the dependent claims

[Symbol font/0xB7]  	Referring to dependent claims 2-11, 13-18 and 20-25,
Claims 2-11, 13-18 and 20-25 of the instant application is also anticipated by claims 2-13,15-19 and 21-27 of the ‘123 US Patent since the corresponding claims further recite similar/same limitation of the same subject matter.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



9.	Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (WO2014/019129 A1 A1, hereinafter refer as Dong) in view of Childress et al. (US Pub. No. US 2010/0031343, hereinafter refer as to Childress). 

As per claim 1, Dong discloses a method comprising: at an electronic device with a display device and one or more input devices (fig. 1, input device for example): detecting, via the one or more input devices, a request to display information for password protected accounts (fig. 6, furthermore, para. 0054 discloses password input entry 605, for example); and in response to detecting the request, concurrently displaying, on the display device (paragraph 54: "When the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example): a representation of a first password protected account that is associated with a credential having one or more security issues (para. 0054 discloses when the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example), wherein the representation of the first password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the first password protected account (para. 0018 discloses individual computer systems, hand-held devices and in general, any system that may be protected by a password, for example); and a representation of a second password protected account that is associated with a credential having one or more security issues (fig. 6 show the user may decline to use the new automatically-generated password either using the menu item Generate password 611 or the password input entry 605, for example).

Dong failed to explicitly disclose wherein the representation of the second password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the second password protected account.

However, Childress discloses wherein the representation of the second password protected account is visually associated with an alert indicator ((step 42) access to the resource(s) is denied until the password is updated, for example) indicating the one or more security issues associated with the  (fig. 4 show enforcement of the password management algorithm continues until the system is shut down or the protected resource(s) are removed (decision 50), for example).

Dong and Childress are analogous art because they both are directed to a password aging mechanism and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dong with the specified features of Childress because they are from the same field of endeavor.

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Childress with the teaching of Dong in order for controlling expiration of a password in a networked computer system [Childress: 0006].

As per claim 2 as applied above, the modified device of Dong as modified Childress discloses wherein the alert indicator indicating the one or more security issues associated with the credential of the first password protected account indicates that the one or more security issues correspond to a reused password for the first password protected account (fig. 4  ((step 42) of Childress show access to the resource(s) is denied until the password is updated, for example) show step (40) first, the system determines whether a password has expired or a user has activated a password management interface (decision 40) and furthermore, (step 42) access to the resource(s) is denied until the password is updated, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 3 as applied above, the modified device of Dong as modified Childress discloses wherein the alert indicator indicating the one or more security issues associated with the credential of the first password protected account indicates that the one or more security issues correspond to a weak password for the first password protected account (para. 0007 of Childress discloses a password aging technique that does not tempt users to select weak passwords or maintain long-term written records of passwords, and provides a level of user control over the password aging and/or the password strength computation processes, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 4 as applied above, the modified device of Dong as modified Childress discloses wherein a password corresponds to a weak password in response to determining that the password is one of easily guessed, short, low-entropy, or contains common words (para. 0007 of Childress discloses weak passwords or maintain long-term written records of passwords, and provides a level of user control over the password aging and/or the password strength computation processes, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 5 as applied above, the modified device of Dong as modified Childress discloses wherein the credential for the first password protected account includes a first password, and wherein the credential for the second password protected account includes a second password (para. 0054 of Dong discloses when the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example).

As per claim 6 as applied above, the modified device of Dong as modified Childress discloses wherein the representation of the first password protected account includes a visual representation of the first password and text indicating a strength of the first password (para.0017 discloses Childress stronger passwords are given longer periods of validity. The expiration period may be set in conformity with a calculated strength of the password, or a password may be generated based on a desired expiration period, for example), and wherein the representation of the second password protected account includes a visual representation of the second password and text indicating a strength of the second password (para. 0009 of Childress discloses password strength is either computed by the password management software or entered by the user or administrator from a separate strength-calculating application, for example).  
The same motivational statement applies as set forth above in claim 1. 

As per claim 7 as applied above, the modified device of Dong as modified Childress discloses wherein the visual representation of the first password is a text representation of at least a portion of the first password, and wherein the visual representation of the second password is a text representation of at least a portion of the second password (para. 0009 of Childress discloses password strength is either computed by the password management software or entered by the user or administrator from a separate strength-calculating application, for example). 
The same motivational statement applies as set forth above in claim 1. 

As per claim 8 as applied above, the modified device of Dong as modified Childress discloses wherein the visual representation of the first password excludes at least a portion of the first password, and wherein the visual representation of the second password excludes at least a portion of the second password (para. 0022 Childress discloses the password R5a5b5b5i5t& for userID john named John Marshall has the characteristics as shown in table II, below, assuming that the re-arranged word algorithm excludes interspersed character arrangements, for example). 
The same motivational statement applies as set forth above in claim 1. 
As per claim 9 as applied above, the modified device of Dong as modified Childress discloses wherein the representation of the first password protected account includes an affordance that corresponds to updating the first password, and wherein the representation of the second password protected account includes an affordance that corresponds to updating the second password (fig. 4 of Childress discloses (step 41) If the password has expired or the user has activated the password management interface (decision 40), access to the resource(s) is denied until the password is updated, for example). 
The same motivational statement applies as set forth above in claim 1. 

As per claim 10 as applied above, the modified device of Dong as modified Childress discloses detecting, via the one or more input devices (fig. 1 of Dong show input device for example), a subsequent user input directed to the affordance that corresponds to updating the first password; and in response to detecting the subsequent user input, displaying, on the display device, a user interface for updating the first password (para. 0054 of Dong discloses the option to automatically generate a password is selected, for example). 

As per claim 11 as applied above, the modified device of Dong as modified Childress discloses wherein the user interface for updating the first password corresponds to a web page associated with the first password fig. 3 of Childress depicted a user interface screen for providing user input to controlling a password management process, for example). 
The same motivational statement applies as set forth above in claim 1. 

As per claim 12, Dong discloses an electronic device comprising: a display device configured to display a user interface; one or more input devices configured to receive inputs (fig. 1 show input device for example), and a processing device coupled with the display device and the one or more input devices, the processing device configured to: detect, via the one or more input devices, a request to display information for password protected accounts (fig. 6, furthermore, para. 0054 discloses password input entry 605, for example); and in response to detecting the request concurrently display, on the display device (paragraph 54: "When the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example): a representation of a first password protected account that is associated with a credential having one or more security issues (para. 0054 discloses when the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example), wherein the representation of the first password protected account is visually associated with an alert indicator indicating the one or more security (para. 0018 discloses individual computer systems, hand-held devices and in general, any system that may be protected by a password, for example); and a representation of a second password protected account that is associated with a credential having one or more security issues (fig. 6 show the user may decline to use the new automatically-generated password either using the menu item Generate password 611 or the password input entry 605, for example). 

 Dong failed to explicitly disclose wherein the representation of the second password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the second password protected account.


However, Childress disclose wherein the representation of the second password protected account is visually associated with an alert indicator ((step 42) access to the resource(s) is denied until the password is updated, for example) indicating the one or more security issues associated with the credential of the second password protected account (fig. 4 show enforcement of the password management algorithm continues until the system is shut down or the protected resource(s) are removed (decision 50), for example).



Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Childress with the teaching of Dong in order for controlling expiration of a password in a networked computer system [Childress: 0006].

As per claim 13 as applied above, the modified device of Dong as modified Childress discloses wherein the alert indicator indicating the one or more security issues associated with the credential of the first password protected account indicates that the one or more security issues correspond to a reused password for the first password protected account (fig. 4 of Childress show step (40) first, the system determines whether a password has expired or a user has activated a password management interface (decision 40) and furthermore, (step 42) access to the resource(s) is denied until the password is updated, for example).

As per claim 14 as applied above, the modified device of Dong as modified Childress discloses wherein the alert indicator indicating the one or more security issues associated with the credential of the first password (para. 0007 Childress discloses a password aging technique that does not tempt users to select weak passwords or maintain long-term written records of passwords, and provides a level of user control over the password aging and/or the password strength computation processes, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 15 as applied above, the modified device of Dong as modified Childress discloses wherein the credential for the first password protected account includes a first password, and wherein the credential for the second password protected account includes a second password  (para. 0054 of Dong discloses when the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example).

As per claim 16 as applied above, the modified device of Dong as modified Childress discloses wherein the representation of the first password protected account includes a visual representation of the first password and text indicating a strength of the first password, and wherein the representation of the second password protected account includes a visual representation of the second password and text indicating a strength of the second password  (para. 0009 of Childress discloses password strength is either computed by the password management software or entered by the user or administrator from a separate strength-calculating application, for example). 
The same motivational statement applies as set forth above in claim 1.  

As per claim 17 as applied above, the modified device of Dong as modified Childress discloses wherein the representation of the first password protected account includes an affordance that corresponds to updating the first password, and wherein the representation of the second password protected account includes an affordance that corresponds to updating the second password (fig. 4 of Childress discloses (step 41) If the password has expired or the user has activated the password management interface (decision 40), access to the resource(s) is denied until the password is updated, for example). 
The same motivational statement applies as set forth above in claim 1. 

As per claim 18 as applied above, the modified device of Dong as modified Childress discloses wherein the processing device is further configured to: detect, via the one or more input devices (fig. 1 of Dong show input device for example), a subsequent user input directed to the affordance that corresponds to updating the first password; and in response to detecting the subsequent user input, display, on the display device, a user interface for (para. 0054 of Dong discloses the option to automatically generate a password is selected, for example).

As per claim 19, Dong discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising, that, when executed by an electronic device with a display device and one or more input devices, cause the electronic device to: detect, via the one or more input devices (fig. 1 show input device for example), a request to display information for password protected accounts (fig. 6, furthermore, para. 0054 discloses password input entry 605, for example); and in response to detecting the request concurrently display, on the display device (paragraph 54: "When the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example): a representation of a first password protected account that is associated with a credential having one or more security issues  (para. 0054 discloses when the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example), wherein the representation of the first password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the first password protected account  (fig. 6 show the user may decline to use the new automatically-generated password either using the menu item Generate password 611 or the password input entry 605, for example).

Dong failed to explicitly disclose a representation of a second password protected account that is associated with a credential having one or more security issues, wherein the representation of the second password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the second password protected account.

However, Childress disclose a representation of a second password protected account that is associated with a credential having one or more security issues (para. 0009 discloses password strength is either computed by the password management software or entered by the user or administrator from a separate strength-calculating application, for example), wherein the representation of the second password protected account is visually associated with an alert indicator indicating the one or more security issues associated with the credential of the second password protected account  (fig. 4 show enforcement of the password management algorithm continues until the system is shut down or the protected resource(s) are removed (decision 50), for example).

Dong and Childress are analogous art because they both are directed to a password aging mechanism and one of ordinary skill in the art would have had a 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Childress with the teaching of Dong in order for controlling expiration of a password in a networked computer system [Childress: 0006].

As per claim 20 as applied above, the modified device of Dong as modified Childress discloses wherein the alert indicator indicating the one or more security issues associated with the credential of the first password protected account indicates that the one or more security issues correspond to a reused password for the first password protected account (fig. 4 of Childress show step (40) first, the system determines whether a password has expired or a user has activated a password management interface (decision 40) and furthermore, (step 42) access to the resource(s) is denied until the password is updated, for example).
The same motivational statement applies as set forth above in claim 1. 

As per claim 21 as applied above, the modified device of Dong as modified Childress discloses wherein the alert indicator indicating the one or more security issues associated with the credential of the first password protected account indicates that the one or more security issues correspond to (para. 0007 Childress discloses a password aging technique that does not tempt users to select weak passwords or maintain long-term written records of passwords, and provides a level of user control over the password aging and/or the password strength computation processes, for example).
The same motivational statement applies as set forth above in claim 19. 

As per claim 22 as applied above, the modified device of Dong as modified Childress discloses wherein the credential for the first password protected account includes a first password, and wherein the credential for the second password protected account includes a second password  (para. 0054 of Dong discloses when the option to automatically generate a password is selected ( ... ) the 'Chose a Password' entry box 605 and the 'Confirm Password' entry box 607 are filled with the secure, automatically generated password, for example).

As per claim 23 as applied above, the modified device of Dong as modified Childress discloses wherein the representation of the first password protected account includes a visual representation of the first password and text indicating a strength of the first password, and wherein the representation of the second password protected account includes a visual representation of the second password and text indicating a strength of the second password  (para. 0009 of Childress discloses password strength is either computed by the password management software or entered by the user or administrator from a separate strength-calculating application, for example).  
The same motivational statement applies as set forth above in claim 19. 

As per claim 24 as applied above, the modified device of Dong as modified Childress discloses wherein the representation of the first password protected account includes an affordance that corresponds to updating the first password, and wherein the representation of the second password protected account includes an affordance that corresponds to updating the second password (fig. 4 of Childress discloses (step 41) If the password has expired or the user has activated the password management interface (decision 40), access to the resource(s) is denied until the password is updated, for example). 
The same motivational statement applies as set forth above in claim 19. 

As per claim 25 as applied above, the modified device of Dong as modified Childress discloses wherein the instructions further cause the electronic device to: detect, via the one or more input devices (fig. 1 of Dong show input device for example), a subsequent user input directed to the affordance that corresponds to updating the first password; and in response to detecting the subsequent user input, display, on the display device, a user (para. 0054 of Dong discloses the option to automatically generate a password is selected, for example).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






A.G.
September 28, 2021
/ABIY GETACHEW/Primary Examiner, Art Unit 2434